Daniels, J.,
(dissenting.) The action was brought pursuant to the authority contained in sections 1781, 1782 of the Code of Civil Procedure. Its object was to compel the defendants, who were trustees and officers of the Spring Valley Hydraulic Gold Company, to account for their official conduct in the management and disposition of the property of the company, and to pay to the company the value of property which they had transferred to other corporations in violation of their official duties. The Spring Valley Hydraulic Gold Company was incorporated, in 1880, under the manufacturing laws of the state of Hew York. Its capital, of §200,000, was divided into shares of §1 each; and it was afterwards increased to the sum of $300,000, divided into like shares. After its incorporation, it obtained, by conveyances made for that object, two parcels of mining property in the state of California, for which it issued nearly all of ttie stock into which its original capital was divided. The business of the company was that of mining upon these two parcels of land, and it continued in the pursuit of that business until 1886; and in July of that year the trustees and officers of the company, who are made defendants in the action, conveyed to a corporation formed under the laws of the state of California, and known as the Spring Valley Gold Company of California, all the property, real and personal, of the company, of which they were officers, situated in the state of California. This disposition of the property of the Spring Valley Hydraulic Gold Company was approved by stockholders holding 143,-668 shares of its stock. But the holders of a large number of its other shares did not then, and have not since, assented to that disposition and conveyance of the property of the company. It was further alleged in the action, and evidence was given in proof of the allegations, that unauthorized dispositions of the stock of the company had been made by its trustees and officers soon after the time of its incorporation. Whether this disposition of the shares of stock was unauthorized or not, it is not necessary to examine or consider, for the disposition of the appeal; for, as the complaint was wholly dismissed, if the conveyance made of the property in July, 1886, by which it was conveyed to the Spring Valley Gold Company of California, was illegal, or unauthorized, that will be sufficient to entitle the plaintiff to maintain the action, if the right to do that has been vested in the people of the state.
The objection has been taken in the action, and it was allowed to prevail at the trial, that the people had no such right or interest in this controversy as entitled them to maintain the action; and that objection has been urged as an answer to the appeal taken from the judgment by the plaintiff. It is no doubt true, as a general legal principle, that a party, to maintain an action in a court of justice, must appear to have an interest in its subject-matter, and that suits brought in the name of the people form no exception to the general application of this principle. That was held in People v. Railroad Co., 57 N. Y. 161; People v. Ingersoll, 58 N. Y. 1; and People v. Railroad Co., 89 N. Y. 75. But neither of these actions proceeded under these provisions of the law, nor was anything decided in either of them denying the power of the legislature to authorize an action, for these objects, in the name of the people, when it should be brought by the attorney general. And the same answer is applicable to People v. Railroad Co., 103 N. Y. 95, 8 N. E. Rep. 369, which, like the others, did not depend upon this statutory authority. *922The law, as it is contained in these sections of the Code'of Civil Procedure, was not then for the first time enacted by the legislature of the state, but it was made a part of article 2, tit. 4, c. 8, pt. 3, of the Revised Statutes; and it proceeded upon the power and duty of the state to restrain corporations created under its authority from the violation of the limitations designed to be imposed upon them, and to restrict their officers within the limits of their duties and obligations. For these objects, jurisdiction was given the chancellor over directors, managers, and other trustees and officers of corporations, to compel them to account for their official conduct in the management and disposition of the funds and property committed to their charge, and to compel them to pay to the corporation represented by them, and its creditors, all sums of money, and the value of all property, which they might have acquired to themselves, or transferred to others, or might have lost or wasted, by any violation of their duties as such trustees; and to set aside alienations of property made by them contrary to the provisions of law, or for purposes foreign to the lawful business and objects of the corporation, where the person receiving the property knew the purpose for which the alienation was made. Other powers were also vested in the chancellor by other subdivisions of the section, designed still more effectually and completely to prevent the abuse of their authority by the trustees and officers of corporations; and it was further provided, by section 35 of the same article, that this jurisdiction should be exercised on bill or petition, as the case might require, or the chancellor might direct, at the instance of the attorney general, prosecuting in behalf of the people of the state, or at the instance of any creditor of the corporation, or of any director, trustee, or officer having a general superintendence of its concerns. And this legislation has not been questioned or deprived of its authority by any decision of the courts of the state which have either been referred to or discovered in the course of the investigation suggested by the action, but the same jurisdiction was continued and vested in the supreme court upon the abolition of the court of chancery. This legislation has remained a part of the statutory law of the state from the time of its enactment until the present time, and, without being substantially changed, was made to consist of article 2, tit. 2, c. 15, of the Code of Civil Procedure. And this article has in like manner, and in still more general language, directed that the action to attain these ends may be brought by the attorney general, in behalf of the people of the state, or, by any creditor or trustee, director, manager, or other officer of the corporation having a general superintendence of its concerns, except in the cases where the object of the action may be to secure the suspension of a defendant from exercising the functions of his office, or removing him from his office, etc.
The only exception which was made to the application of these enactments . was in the provisions of the Revised Statutes that they should not extend to any incorporated library society, to any religious corporation, or to any Lancasterian or select school incorporated by the regents of the university, or by the legislature. 2 Rev. St. p. 381, § 57. And no greater restrictions have been incorporated in the Code of Civil Procedure, as they have been defined and declared by section 1804. The authority in this manner provided did, therefore, include this corporation formed under the manufacturing laws of this state, and also its trustees and officers, and rendered them liable, for misconduct of this description, to be prosecuted, in the name of the people, in an action brought by the attorney general.
To commence and prosecute the action, it was not necessary that any person should be joined as relator with the people; for the right to prosecute the action has been in the most general and unqualified manner vested in the people of the state, and the object of so vesting it was the protection of the citizens of the state, and others, from injury and loss through the misconduct and unauthorized acts of trustees and officers of corporations formed *923under the authority of its laws. By section 1808 of the Code of Civil Procedure, where the action can be brought only by the attorney general in behalf of the people, if a creditor, stockholder, director, or trustee of the corporation applies to him to commence and prosecute it, there the suit is to be governed, as to the parties, by section 1986 of the Code, and the applicant made a party to it, as the individual on whose relation it is prosecuted. But this action is not within these sections, for it does not appear that any person applied to the attorney general, as relator, to prosecute it; and, in addition to that circumstance, it is not such an action as could be prosecuted only by the attortorney general, for, by the latter part of section 1782 of the Code, authority has also been given to a creditor, trustee, director, manager, or other officer of the corporation having a general superintendence of its concerns, to commence and prosecute the action. The suit, therefore, was not only authorized by these provisions of the statutes, but it was also one which might either be prosecuted, in the name of the people, by the attorney general, or by a creditor, or either of the officers mentioned in section 1782 of the Code; and that was deemed the proper construction to be applied to these enactments in the decision of People v. Lowe, 47 Hun, 677, 582. For the objects which were designed to be attained by the suit, it was regularly instituted and prosecuted under this authority.
The court, at the trial, has found as a fact that the trustees directing and the officers executing the conveyance acted in good faith; but that, of itself, will not sustain the legality of their proceedings. Neither will the authority protect these defendants, if the corporation was in fact insolvent, providing for its dissolution, the payment of its debts, and the distribution of its assets among its stockholders; for no such authority was either invoked or followed in the acts of these officers, so far as they have been made the subject of complaint. What the law authorized them to do was to manage the stock, property, and concerns of the corporation. 2 Rev. St. (6th Ed.) p. 503, § 29. That neither contemplated nor allowed a conveyance of all its property to another corporation in consideration of the issuing of its own shares of stock, to tie delivered to the shareholders of the corporation of which these defendants were trustees and officers. It conferred no more authority upon them than was requisite for the management and good conduct of the business of the company of which they themselves were officers. They were vested with no power whatever to make such an exchange as this, which was the disposition they made of the property of this corporation. This subject’ has so often been considered by the courts as to require no more than a general reference to the authorities, which, with rare exceptions, restrict the officers of corporations to the management of its affairs and business, and forbid them from making such a disposition of the property and assets of the company as substantially to terminate and destroy its ability to carry on the business for which it may have been created. This was held to be the law in Abbot v. Rubber Co., 33 Barb. 578; Frothingham v. Barney, 6 Hun, 372; Taylor v. Earle, 8 Hun, 1; Blatchford v. Ross, 54 Barb. 42; Metropolitan El. Ry. Co. v. Manhattan Ry. Co., 14 Abb. H. C. 108; Copeland v. Gaslight Co., 61 Barb. 60; Stevens v. Railroad Co., 29 Vt. 545; Railroad Co. v. Harris, 27 Miss. 517; and Railway Co. v. Allerton, 18 Wall. 233. In Treadwell v. Manufacturing Co., 7 Gray, 393, it was incidentally considered that the trustees of a trading corporation might make such a disposition as this of its property. But the point was not essential to the disposition of the case, and is quite evidently in conflict with the rule which has been sanctioned and followed by the other well-considered authorities. In Hancock v. Holbrook, 9 Fed. Rep. 353, the property was disposed of for the payment of debts, the power to do which would ordinarily be included within that vested in the directors or trustees. In the case of Buford v. Packet Co., 69 Mo. 611, the disposition which had been made was sustained under the application of the principle of estoppel, while in *924Ditch Co. v. Zellerbach, 37 Cal. 543, there was no more than a sale of corporate property. And what was said in Hodges v. Screw Co., 1 R. I. 312, 347, and Wilson v. Proprietors, 9 R. I. 590, in no substantial manner detracts from the support of the principle which has already been mentioned; and, under its application to this case, what these trustees and officers did in the conveyance of the property of their company to the California Company was beyond the scope of their authority, and a misappropriation of the property made the subject of the conveyance, and for that they are legally liable to account in this action. But this liability is necessarily to be limited by the circumstance that more than a majority of the shareholders of the corporation consented to this disposition of the property. They have estopped themselves, by their consent, from questioning the legality of the conveyance in this manner executed and delivered. But the large number of shareholders who withheld their consent are entitled to be indemnified for the injury and loss ‘in this manner occasioned to them; and, within the scope of these provisions of the law, the people, for their benefit, are entitled to maintain the action, and to secure for them this measure of redress.
Whether the statute of limitations will create a legal answer to other causes of complaint presented against these defendants, it is not necessary to decide. The action was not disposed of upon that ground; but the complaint was dismissed because of the inability of the people to maintain the action, and upon the assumed fact that the defendants, in what they did for the disposition of the property of the company, acted in good faith. But, if this be conceded, as long-as they acted without legal right, and in violation of the law, their good faith will afford them no protection. The judgment should be reversed, and a new trial ordered, with costs to the plaintiff to abide the event.